Wednesday    24th

              July, 1996.



American Furniture Company, Inc.,                           Appellant,

 against     Record No. 0605-95-3
             Claim No. 167-22-61

Patricia M. Foster,                                         Appellee.

                            Upon a Rehearing

                 Before Judges Benton, Willis and Bray



           It appears to the Court that the decisions of the Supreme

Court of Virginia in the cases of The Steinrich Group, et al. v.

Claudia H. Jemmott, Record No. 950829, Perdue Farms, Inc. v. Linda Kay

Martin, Record No. 951050, and Wampler-Longacre Chicken, Inc., et al.,

Record No. 951072 (March 1, 1996), control the instant case and that,

thus, the award appealed from is erroneous.

           Accordingly, the opinion previously rendered on February 27,

1996 is withdrawn, the award of the Virginia Workers' Compensation

Commission is reversed and the claim is dismissed.

           This order shall be certified to the Virginia Workers'

Compensation Commission.

                            A Copy,

                                Teste:

                                          Clerk